Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Wagner (Reg #: 75,924) on 12/14/2021.
The application has been amended as follows:

1.	(Currently Amended)	A method of providing automatic enrichment of content with contextually relevant information, comprising:
receiving a content item to display within an application user interface, wherein the content item is one of an e-mail or a calendar event;
determining an entity associated with the content item;
querying one or more data sources for results that relate to the entity;
retrieving context information relating to the content item;
based on the retrieved context information, identifying contextually relevant information from the results from querying the one or more data sources; 
causing a display of the content item within the application user interface; 
causing a display[[,]] of a contextually relevant content bar positioned within the content item, wherein the contextually relevant content bar includes a [[of a ]]plurality of selectable options , the plurality selectable options including a first selectable option having a first label and a second selectable option having a second label; 
receiving a selection of a first option from within the contextually relevant content bar
in response to receiving the selection of the first option, causing the display of a first portion of the identified contextually relevant information in the display of the content item, the first portion of the identified contextually relevant information corresponding to the first label; 
receiving a selection of a second option from within the contextually relevant content bar
in response to receiving the selection of the second option, causing the display of a second portion of the identified contextually relevant information in the display of the content item, the second portion of the identified contextually relevant information corresponding to the second label.


2.	(Canceled)	

3.	(Canceled)	

4.	(Previously Presented) The method of claim 1, further comprising parsing the results in view of the context information based on the content item or the entity.

5.	(Previously Presented) The method of claim 1, further comprising, based on a location of a recipient of the content item, determining a strength of the entity relative to other entities. 

6.	(Canceled)	

7.	(Canceled)	

8.	(Canceled)	

9.	(Original)	The method of claim 1, wherein the contextually relevant information includes promotional information relating to the entity. 

10.	(Currently Amended) A computing device for providing automatic enrichment of content with contextually relevant information, comprising:
a processing unit; and
a memory, including computer readable instructions, which when executed by the processing unit is operable to:
receiving a calendar event to display within an application user interface;
determining an entity associated with the calendar event;
querying one or more data sources for results that relate to the entity;
retrieving context information relating to the calendar event;
parsing the results in view of the context information;
identifying contextually relevant information from the parsed results; 
displaying the calendar event within the application user interface; 
	causing a display a contextually relevant content bar positioned within the calendar event, wherein the contextually relevant content bar includes a plurality of selectable options relating to the contextually relevant information, the plurality selectable options including a first selectable option having a first label and a second selectable option having a second label; 
	receiving a selection of a first option from within the contextually relevant content bar; 
	in response to receiving the selection of the first option, causing the display of a first portion of the identified contextually relevant information concurrently with the display of the calendar event, the first portion of the identified contextually relevant information corresponding to the first label; 
	receiving a selection of a second option from within the contextually relevant content bar; and
	in response to receiving the selection of the second option, causing the display of a second portion of the identified contextually relevant information concurrently with the , the second portion of the identified contextually relevant information corresponding to the second label.

11.	(Previously Presented)	The computing device of claim 10, wherein the entity is a city.

12.	(Original)	The computing device of claim 10, wherein parsing the results in view of the context information is based on the calendar event or the entity.

13.	(Previously Presented)	The computing device of claim 10, further comprising, based on a location of a recipient of the calendar event, determining a strength of the entity relative to other entities. 

14.	(Canceled)	 

15.	(Currently Amended) A computer readable storage device including computer readable instructions, which when executed by a processing unit is operable to:
receiving an email to display within an application user interface;
determining an entity associated with the email;
querying one or more data sources for results that relate to the entity;
retrieving context information relating to the email;
based on the retrieved context information, identifying contextually relevant information from the results; and
causing a display of the email within the application user interface, 
causing a display of a contextually relevant content bar positioned within the e-mail, wherein the contextually relevant content bar includes a plurality of selectable option relating to the contextually relevant information, the plurality selectable options including a first selectable option having a first label and a second selectable option having a second label
receiving a selection of a first option from within the contextually relevant content bar; 
, the first portion of the identified contextually relevant information corresponding to the first label;
receiving a selection of a second option from within the contextually relevant content bar; and
in response to receiving the selection of the second option, causing the display of a second portion of the identified contextually relevant information concurrently with and within the display of the email, the second portion of the identified contextually relevant information corresponding to the second label.

16.	(Previously Presented)	The computing readable storage device of claim 15, wherein the entity is a city.

17.	(Original)	The computing readable storage device of claim 15, wherein parsing the results in view of the context information is based on the entity.

18.	(Previously Presented)	The computing readable storage device of claim 15, further comprising, based on a location of a recipient of the email, determining a strength of the entity relative to other entities. 

19. 	(Canceled) 	 

20. 	(Canceled)	 

21. (Currently Amended) The method of claim 1, wherein the is positioned below a subject line of the content item. 

22. (Previously Presented) The method of claim 1, wherein the entity is a business having multiple locations, and the contextually relevant information is filtered based on a location of a user to identify a closest location of the entity to the user. 

23. (Previously Presented) The method of claim 22, wherein the first portion and the second portion of the contextually relevant information is specific to the identified closest location of the entity. 

24. (Previously Presented) The method of claim 23, wherein the first portion of the contextually relevant content includes at least one of hours of operation of the identified closest location of the entity, and the second portion of the contextually relevant content includes a map of the identified closest location of the entity. 

25. (Previously Presented) The method of claim 1, wherein the first selectable option displays a topic of the first portion the contextually relevant content and the second selectable option displays a topic of the second portion of the contextually relevant content. 

26. (Previously Presented) The method of claim 1, wherein the entity is a destination city, and the context is a departure city. 

27. (Previously Presented) The method of claim 1, wherein the context information relating to at least one of information relating to a user’s communications, calendar events, location, or time zone. 

28. (Previously Presented) The computing device of claim 10, wherein the memory comprises further computer readable instructions, which when executed by the processing unit are operable to: 
	receiving a selection of a third option within the plurality of selectable options; and
	in response to receiving the selection of the third option, cause the computer device to perform a telephone call to the entity.



Allowable Subject Matter
Reasons for Allowance
Claims 1, 4, 5, 9-13, 15-18 and 21-28 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results in view of examiner’s amendment overcame the prior art of record found hence the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. (US 2008/0307046) – teaches providing additional information related to content of an email (see figure 7 and paragraph 76]).
	Higgins et al. (US 2010/0030740) – teaches system for context enhanced mapping (See Fig 10, 16 and paragraph 160)
	Rankin et al. (US 2011/0288962) – teaches HUD containing emails and calendar with contextual data (See Fig 38, Paragraph 38 and 133).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159